Name: 2001/774/EC: Commission Decision of 7 November 2001 amending Decision 98/371/EC concerning the animal health conditions and veterinary certifications for imports of fresh meat from certain European countries in regard to Lithuania (notified under document number C(2001) 3389)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  trade;  animal product;  health;  tariff policy;  Europe
 Date Published: 2001-11-08

 Avis juridique important|32001D07742001/774/EC: Commission Decision of 7 November 2001 amending Decision 98/371/EC concerning the animal health conditions and veterinary certifications for imports of fresh meat from certain European countries in regard to Lithuania (notified under document number C(2001) 3389) Official Journal L 291 , 08/11/2001 P. 0048 - 0049Commission Decisionof 7 November 2001amending Decision 98/371/EC concerning the animal health conditions and veterinary certifications for imports of fresh meat from certain European countries in regard to Lithuania(notified under document number C(2001) 3389)(2001/774/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat and meat products from third countries(1), as last amended by Regulation (EC) No 1452/2001(2), and in particular Articles 14 and 22 thereof.Whereas:(1) The animal health conditions and veterinary certification for the importation of fresh meat from certain European countries were established by Commission Decision 98/371/EC(3), as last amended by Decision 2000/19/EC(4).(2) Imports of fresh meat must take into account the different epidemiological situations in the country concerned.(3) Following a recent Commission veterinary mission to Lithuania, it appears that the animal health situation is satisfactory in the whole country and that a residue plan has been agreed.(4) The competent veterinary authorities of Lithuania have confirmed that it has been free from rinderpest, and foot-and-mouth disease for at least 12 months. Furthermore they have undertaken to notify the Commission and the Member States within 24 hours, by fax, telex or telegram of the confirmation of the occurrence of any of those diseases or of any alteration in the vaccination policy against them.(5) It is therefore appropriate to authorise the imports of fresh meat of bovine, ovine and caprine species from Lithuania.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annex II of Decision 98/371/EC is replaced by Annex of the present Decision.Article 2This Decision shall come into effect 7 days after its publication in the Official Journal of the European Communities.Article 3This Decision is addressed to the Member States.Done at Brussels, 7 November 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 198, 21.7.2001, p. 11.(3) OJ L 170, 16.6.1998, p. 16.(4) OJ L 6, 11.1.2000, p. 58.ANNEX""ANNEX IIMODELS OF ANIMAL HEALTH CERTIFICATES REQUIRED FOR FRESH MEAT>TABLE>NB:Imports of fresh meat for human consumption are not allowed unless a programme of control of residues in the exporting third country has been approved by the Commission.